STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA,              THROUGH                                NO.     2022    CW   0500
THE    DEPARTMENT             OF     NATURAL
RESOURCES,             OFFICE        OF
CONSERVATION


VERSUS


LLOX,       L. L. C.,     DEEPWELL

ENERGY       SERVICES,             L. L. C.,
DEEPWELL          EQUIPMENT             RENTALS,
L. L. C.,        AND    DEEPWELL
                                                                                   JULY     18        2022
HOLDINGS,          L. L. C.




In    Re:          Liberty           Mutual        Fire    Insurance       Company,       applying       for

                   supervisory                 writs,      17th     Judicial           District       Court,
                   Parish          of     Lafourche,      No.    139445.




BEFORE:            HOLDRIDGE,              PENZATO,      AND    LANIER,    JJ.


        WRIT       DENIED.


                                                          AHP
                                                          WIL


        Holdridge,             J.,        dissents.




COURT       OF   APPEAL,           FIRST       CIRCUIT




                 cl-c /
       DEPUTY          CLERK       OF     COURT
                 FOR    THE    COURT